DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
     The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
     Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-12, drawn to a system as generally set forth in Claims 1, 12, including specifics of a controller including one or more processors, wherein the one or more processors are configured to execute a set of program instructions stored in memory, wherein the program instructions are configured to cause the one or more processors to receive one or more images of the projection mask from the detector assembly; and determine quality of the one or more images of the projection mask, classified in Class 359, subclass 383 (g02b21/241).
II. Claims 13-21, drawn to a system as generally set forth in Claim 13, including specifics of a controller including one or more processors, wherein the one or more processors are configured to execute a set of program instructions stored in memory, wherein the program instructions are configured to cause the one or more processors to receive one or more signals from the first PMIQ detector assembly, the second PMIQ detector assembly, the first NSC detector assembly, and the second NSC detector assembly; and execute a dual control loop based on the one or more signals from the first PMIQ detector assembly, the second PMIQ detector assembly, the first NSC detector assembly, and the , classified in Class 359, subclass 383 (g02b21/241).
III. Claims 22-25, drawn to a system as generally set forth in Claims 22-23, including specifics of a controller including one or more processors, wherein the one or more processors are configured to execute a set of program instructions stored in memory, wherein the program instructions are configured to cause the one or more processors to receive one or more signals from the first PMIQ detector assembly and the first NSC detector assembly; apply a digital binary return mask on the one or more signals from the first NSC detector assembly; and execute a dual control loop based on the one or more signals from the first PMIQ detector assembly, the first NSC detector assembly, and an output of the digital binary return mask to adjust the stage assembly to maintain focus of the imaging system, classified in Class 359, subclass 383 (g02b21/241).
IV. Claims 26-27, drawn to a system as generally set forth in Claim 26, including specifics of a controller including one or more processors, wherein the one or more processors are configured to execute a set of program instructions stored in memory, wherein the program instructions are configured to cause the one or more processors to receive one or more signals from the one or more PMIQ detector assemblies and the one or more NSC detector assemblies; and generate a focus error map based on the one or more signals from at least one of the one or more PMIQ detector assemblies or the one or more NSC detector assemblies, classified in Class 359, subclass 383 (g02b21/241).
The inventions are independent or distinct, each from the other because:
     Inventions I, II, III, and IV are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have 
     Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because at least one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized
divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search strategies or search queries);
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
     Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
     The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
     Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
     A telephone call was made to Matthew A. Poulsen (402-496-0300) on 12/3/2021 to request an oral election to the above restriction requirement, but did not result in an election being made.
     Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in 
     Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARNEL C LAVARIAS whose telephone number is (571)272-2315. The examiner can normally be reached M-F 10:30 AM-7 PM.
     Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
     If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ARNEL C. LAVARIAS
Primary Examiner
Group Art Unit 2872
12/3/2021



/ARNEL C LAVARIAS/Primary Examiner, Art Unit 2872